DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 06/08/2021 after final rejection on 03/10/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 1-14 are now pending in this application.  Claims 1 and 11, as currently amended, are presented for examination.  Claims 2-10 and 12-14, as previously presented, are now presented again for examination.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 17/022568. Although the claims at issue are not identical, they are not patentably distinct from each other because independent Claims 1, 15 and 22 of the ‘568 application are commensurate in scope with Claims 1, 9 and/or 11 of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US Publication 2017/0354039) in view of Hyun et al. (US Patent 9,832,914).  
In re Claim 1, Miwa discloses an electronic device comprising: a substrate 100; a sealing portion 400 disposed on a first surface of the substrate; a first component 200 (far left); a second component 200 (those to the right of the far left component) disposed on the first surface of the substrate and embedded in the sealing portion 400; and a shielding wall 300 at least partially disposed between the first component and the second component.  
Miwa does not disclose wherein the first component is disposed outside the sealing portion in an open space; or wherein the shielding wall and the first component are configured to have an empty space therebetween (i.e. Miwa discloses the sealing portion inbetween the shielding wall 300 and the component 200).  
However, providing such is not new.  For example, Hyun discloses a component 20 that is outside of a sealing portion 100 in an open space (See Figure 1) and wherein a shielding wall 120 and the first component 20 are configured to have an empty space therebetween.  It would 
In re Claim 2, Miwa discloses wherein the sealing portion 400 is disposed between the shielding wall 300 and the second component 200. 
In re Claim 3, Miwa discloses wherein the shielding wall 300 is a square ring and the first component 200 is disposed inside the ring.  
In re Claim 4, Miwa discloses wherein the shielding wall 300 may be at least two walls (See Figure 9, for example) that are connected to each other, where at least one of the walls is between the first and second components 200. 
In re Claim 5, Miwa discloses the limitations as noted above, but does not explicitly disclose wherein the shielding wall extends across an entire width of the substrate.  However, in the examiner’s opinion, simply varying the size of the shielding wall, or alternatively narrowing or changing the shape of the substrate, so as to have the shielding wall extend across a width of the substrate, would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application as this would only have amounted to a mere change in shape or size which has been consistently held by the courts as within the knowledge of someone of ordinary skill in the art absent a persuasive showing of nonobvious functions related to such a change in shape or size.  See MPEP §2144.  

In re Claim 7, Hyun discloses a shielding layer 120/130 formed along a surface of the sealing portion 100. 
In re Claim 8, Hyun discloses wherein the shielding layer 130 is connected to an upper end of the shielding wall 120. 
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miwa (US Publication 2017/0354039), Hyun et al. (US Patent 9,832,914) and further in view of Mikata et al. (US Patent 10,714,822).
In re Claim 11, Miwa discloses an apparatus comprising: an electronic device module comprising: a substrate 100, a sealing portion 400 disposed on the first surface of the substrate, a first component 200 (far left) disposed on the first surface of the substrate, a second component 200 (those to the right of the far left component) disposed on the first surface and embedded in the sealing portion 400, a shielding structure 300 at least partially disposed between the first component 200 and the second component 200.  
Miwa does not disclose wherein the first component is disposed outside the sealing portion in an open space; or wherein the shielding wall and the first component are configured to have an empty space therebetween (i.e. Miwa discloses the sealing portion inbetween the shielding wall 300 and the component 200).  
However, providing such is not new.  For example, Hyun discloses a component 20 that is outside of a sealing portion 100 in an open space (See Figure 1) and wherein a shielding wall 120 and the first component 20 are configured to have an empty space therebetween.  It would 
Miwa further does not disclose an antenna.  However, providing such is not new in the art.  For example, Mikata discloses a component 200 mounted on a first surface of a substrate 500 and covered by a shielding wall 400, wherein an antenna 100 is disposed on a second surface of the substrate opposite the first surface.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application to have provided an antenna, as disclosed in Mikata, on the apparatus as otherwise disclosed in Miwa, so as to use such a design for the transmission/receiving of wireless signals.  
In re Claim 12, Miwa discloses wherein the shielding structure 300 comprises a first wall disposed between the first component 200 and the second component 200. 
In re Claim 13, Miwa discloses wherein the first wall has a height above the first surface of the substrate 100 that is shorter than a height of the sealing portion 400. 
In re Claim 14, Miwa discloses a second wall of a shielding structure 300 (See Figures 6, 8 and 9), but does not explicitly disclose a second wall having a second height in comparison to the first wall.  However, in the examiner’s opinion, simply varying the size of the shielding wall, or alternatively narrowing or changing the shape of the substrate or sealing portion, so as to have the second wall at a different height than the first wall in relation to the sealing portion, .  
Allowable Subject Matter
Claim 9 is allowable over the prior art of record and would be patentable but for the obvious type double patenting rejections above. 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, but for the obvious type double patenting rejections above. 
The specific limitations of “wherein the shielding layer and the shielding wall are formed of different materials” in Claim 9, in combination with the other limitations present, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  The specific limitations of " wherein the sealing portion comprises a first sealing portion without the shielding layer and connected to the shielding wall, a second sealing portion provided with the shielding layer, and a third sealing portion without the shielding layer and having a thickness, with respect to the first surface of the substrate, that is less than a thickness of the first sealing portion and a thickness of the second sealing portion” in Claim 10, in combination with the other limitations present, are not anticipated or made obvious by the prior art of record in the examiner's opinion.  
Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that Miwa in view of Hyun fails to disclose the newly amended limitations in Claims 1 and 11, namely “a first component disposed outside of the sealing portion in an open space” in Claim 1 and similarly in Claim 11.  Applicant’s Arguments, pp. 8-10.  I respectfully disagree.  The applicant is reminded that the claims must be given their "broadest reasonable interpretation."  See MPEP §2111.  So doing, “an open space” is reasonably construed as a space that is open to air or at least is devoid of some medium that is present elsewhere.  As noted in the rejections above, the secondary reference Hyun clearly discloses a component 20 that is outside of a sealing portion 100 in an open space (See Figure 1) and wherein a shielding wall 120 and the first component 20 are configured to have an empty space therebetween.  Furthermore, as also noted above, in the examiner’s opinion it would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application to have provided an empty space, as disclosed in Hyun, between the shielding wall and component as otherwise disclosed in Miwa, so as to improve the thermodynamics of the apparatus, improve the signal transmission of the apparatus, as well as improve the apparatus by reducing the weight and material costs of the apparatus (i.e. less sealing portion is needed).  In other words, the region shown in Hyun, Figure 1, where the component 20 is within an area that is devoid of the sealing portion 100 (i.e. is only filled with air or empty space) can reasonably be construed under a broadest reasonable interpretation as “an open space” as claimed.  For these reasons Claims 1 and 11, and particular dependent claims as noted above, are still rejected even in light of applicant’s most recent amendments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841